Filed 7/30/14 Bechtold v. Gillespie CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


RAYMOND BECHTOLD,                                                    H037038
                                                                    (Santa Clara County
         Plaintiff, Cross-defendant, and                             Super. Ct. No. 1-08-CV119735)
         Respondent,

         v.

PAUL D. GILLESPIE,

         Defendant, Cross-complainant and
         Appellant;

VIKING AUTOMATION TOOLS, LLC,
     Cross-defendant and Respondent



         This case involved the business relationships and dealings between plaintiff
Raymond Bechtold (Bechtold) and defendants Paul D. Gillespie (Gillespie) and
American Tech Manufacturing, Inc. (ATM), Dymatix, Inc. (Dymatix), SESA, Inc.1
(SESA), Fastspares, Inc. (Fastspares) and SESA Group, Inc. (SESA Group). At the time
of trial, Gillespie was the sole director and shareholder of ATM, Dymatix, SESA, and
SESA Group. The evidence suggested that Gillespie ran all the corporate entities.




1
         SESA, Inc. is an acronym for Semiconductor Equipment Sales Associates, Inc.
                                                             1
       Following a court trial, the trial court entered judgment in favor of plaintiff
Bechtold and cross-defendants Bechtold and Viking Automation Tools, LLC (Viking),
which the cross-complaint alleged had been established by Bechtold to compete with
Dymatix. The judgment provided that cross-complainants Gillespie and Dymatix took
nothing by way of their cross-complaint.
       The judgment entered included a $25,000 award in favor of Bechtold and against
all defendants for the Trigon collateral that had not been turned over to Bechtold.2 It
awarded $75,759 to Bechtold for ATM's breach of its employment agreement with him.
The judgment declared that Bechtold is, and at all times since June 30, 2008 has been, the
owner of the Trigon collateral and Bechtold is, and at all times since July 23, 2008 has
been, the owner of the Giga-tronics collateral, which the evidence at trial showed had
been sold to Bechtold in a private foreclosure sale. The judgment specified the items
constituting the Giga-tronics collateral.
       The judgment declared that defendants had neither "equity in, nor right to
possess," any of the Giga-tronics collateral. It ordered all defendants (and "their agents,
servants, . . . employees, and all persons acting under, in concert with, or for them") to
"forthwith do all things reasonable and necessary to deliver and turn-over to Raymond
Bechtold possession of any and all Giga-tronics' collateral . . ." and permanently enjoined
them "from possessing, using, or profiting from any of the Giga-tronics' Collateral
(unless it is with the written consent of Bechtold or his successors in interest)."
       The judgment further ordered defendants (and "their agents, servants, . . .
employees, and all persons acting under, in concert with, or for them") to "immediately
cease publication of any and all advertising . . . regarding . . . any of the Giga-tronics


2
       At the commencement of trial, the parties stipulated that Bechtold was entitled to
possession of the Trigon collateral and, accordingly, the only issue for the trial court to
decide was the amount of damages for the missing items of collateral.
                                               2
collateral, and in particular stating or implying that Dymatix, Ultracision and/or Viking
products or services, or products derived therefrom [sic], are available for purchase or
service through any of the defendants." It ordered defendant to take down specified
Internet domain websites and any of their other Internet domain websites referencing
those products or services by name, abbreviation, or acronym. It also ordered Dymatix to
change its name to a new name not using "the words Dymatix, Viking, and/or
Ultracision" or any abbreviation or acronym of those words.
       The defendants and cross-complainants filed a notice of appeal.
       By separate order, this court dismissed the appeals of ATM, Dymatix, SESA,
Fastspares, and SESA Group because the records of the California Secretary of State
(SOS) indicated their powers, rights and privileges remained suspended.3 Accordingly,
the trial court's decisions regarding ATM's liability for Bechtold's unpaid wages and the
ownership of Dymatix's former assets, the Giga-tronics collateral, stand unchallenged.
Gillespie as an individual has no standing to independently challenge those
determinations. At trial, he did not present evidence that he personally had any equitable
or legal interest in the Giga-tronics collateral acquired by Bechtold from Giga-tronics.
       The parties now concur that the insufficiency of the evidence issue concerning the
$25,000 award for the unreturned Trigon collateral has been rendered moot by
developments in the federal bankruptcy court. Accordingly, this court will dismiss the
appeal as moot.
                                      DISPOSITION
       The appeal is dismissed.



3
      Respondents asked this court to take judicial notice that business searches
conducted on July 31, 2012, on the SOS's official Internet website reflected that ATM,
Dymatix, SESA Group, and Fastspares had been suspended. We deny the request as
moot.
                                             3
                                  _______________________________
                                  ELIA, J.


WE CONCUR:




_______________________________
RUSHING, P. J.




_______________________________
PREMO, J.




Bechtold v. Gillespie
H037038




                                    4